Opinion op the Court by
Judge Carroll
Affirming.
The well mated parties to this litigation were first married several years ago, and after living together as husband and wife for a few months, they were divorced on the petition of the appellant. After this they remarried and lived together a part of the time for something over three years, when the appellant brought this suit for divorce and alimony, charging in her petition cruel and inhuman treatment, and in an amended petition that subsequent to the marriage appellee contracted a loathsome disease.
On hearing the case, the court granted appellant a divorce from the bonds of matrimony and allowed her two dollars a week as alimony and $50 attorney fees. From so much of the judgment as refers to alimony and attorney fees she prosecutes this appeal, insisting that the allowance for alimony, as well as attorney fees, is entirely inadequate.
The first matrimonial venture of these parties, who had both passed middle life, was marked by much discord and violence, and the second by more, one of the parties being as much to blame as the other, and neither entitled to any sympathy or relief.
We think the court made a mistake in granting appellant a divorce, but this error we cannot correct, and as no complaint is made by appellee of the allowance of alimony and attorney fee, the judgment is affirmed.